 624DECISIONSOF NATIONALLABOR RELATIONS BOARDInternationalLongshoremen's and Warehousemen'sUnion,Local No. 29 and Van Camp Sea Food Com-pany,Division of Ralston PurinaCompany. Case21-CD-404July 6, 1976DECISION AND DETERMINATION OFDISPUTEBY MEMBERSFANNING, PENELLO, AND WALTHERThis is a proceeding pursuant to Section 10(k) ofthe National Labor Relations Act, as amended, fol-lowing a charge filed April 6, 1976, by the Employer,Van Camp Sea Food Company, Division of RalstonPurina Company, alleging that Respondent LocalNo. 29, International Longshoremen's and Ware-housemen's Union (hereinafter Longshoremen or Lo-cal 29), had violated Section 8(b)(4)(D) of the Act. Ahearing was held on April 30, 1976, in San Diego,California, before Hearing Officer Andrew J. Stites.Both parties appeared at the hearing and were af-forded full opportunity to be heard, to examine andcross-examine witnesses, and to adduce evidencebearing on the issues. Thereafter, the Employer andLongshoremen filed briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The rulings of the Hearing Officer made at thehearing are free from prejudicial error. They arehereby affirmed.Upon the entire record in this proceeding, theBoard makes the following rulings:1.THE BUSINESS OF THE EMPLOYERAs the parties have stipulated, Van Camp SeaFood Company, a Division of Ralston Purina Com-pany, a Missouri corporation I with facilities locatedat San Diego, California, is engaged in the businessof processing and canning tuna. During the courseand conduct of its business operations during thepast 12 months, the Employer purchased and re-ceived goods and products valued in excess of$50,000 directly from suppliers located outside theState of California, and during the same period soldand shipped goods and products valued in excess of$50,000 directly to customers located outside theState of California. Therefore, we find that Van1Van Camp Sea Food Division,Ralston PurinaCompany,172 NLRB 1469(1968)Camp is an employer within the meaning of Section2(2) and is engaged in commerce or in an industryaffecting commerce within the meaning of Section2(6) and (7) of the Act. Furthermore, we find that itwill effectuate the purposes of the Act to assert juris-diction herein.II.THE LABOR ORGANIZATION INVOLVEDInternationalLongshoremen's andWarehouse-men's Union and its Local 29 are labor organizationswithin the meaning of Section 2(5) of the Act.Ill.THE DISPUTEA. The WorkinDisputeThe work indispute is the unloading of fish fromfishing vessels,includingboth baitboats and purseseiners, atthe Employer's cannery located adjacentto the Tenth Street Terminal in San Diego,Califor-ma._B. Background and Facts of the DisputeThe Employer operates tuna canneries at TerminalIsland (San Pedro, California) and Puerto Rico. Atthe time of the hearing in this case on April 30, 1976,an additional cannery at San Diego was under con-struction.However, freezer space for receiving andthawing of fish has been ready since March 1. Aspart of its operations, the Employer unloads fishfrom fishing vessels and carriers. Carriers, which areused to transport fish from a harbor without any can-nery to a harbor with a cannery, are considerablylarger than most fishing vessels. Fish are not caughtfrom carriers, which are only for long-distance trans-portation.With respect to fishing vessels, there aretwo kinds: bait boats and purse seiners. The latterare, in effect, the only fishing vessels used in largefishing operations. The Employer's employees havebeen performing the work of unloading fish fromthese vessels. The procedure followed is that a groupof employees who man the cranes will lift the unload-ing buckets containing the fish from the vessels to thedock where there are fish containers. The fish areremoved from the unloading buckets into these fishcontainers by a group of laborers. From there, fork-liftdrivers transport the fish from the dock to thefreezer or processing facility. This procedure is fol-lowed at all Van Camp cannery facilities.Prior to the scheduled commencement of theEmployer's San Diego operations on March 1, 1976,the Employer operated canneries at both Terminal225 NLRB No. 81 INTL. LONGSHOREMEN'S AND WAREHOUSEMEN'S UNION, LOCAL 29Island and Puerto Rico. At San Diego, the Employerhad 10 hourly production employees on the payroll.Of these 10, at least 6 had approximately 10 years'experience with Van Camp, at either Terminal Islandor Puerto Rico. Thus, the Employer had transferredemployees from its other facilities in order to beready to receive the MVGina Ann,the first fishingvessel scheduled to be unloaded at the Employer'sSanDiego cannery.Unloading operations werescheduled to commence on March 1, 1976.For March 1, the Employer had designated whichof its employees were to perform the duty of unload-ing theGina Ann.During the morning of March 1,however,William Coleman, president of Local 29,approached Roy Thompson, general manager of Cal-ifornia operations for Van Camp, informing the lat-ter that the Longshoremen claimed the work assign-ment of unloading fish from the fishing vesselGinaAnn.This assignment had been given to employees ofthe Employer. Subsequently, Thompson directed theGina Annto proceed to Terminal Island for unload-ing.On March 26, the Employer and the Longshore-men met at Terminal Island to attempt to settle thedisputed claim to work. Coleman; Alex Castaneda,an organizer for the International; Don Wright, theLongshoremen's regional director for southern Cali-fornia; John Schobel, the director of labor relationsand urban affairs for Ralston Purina; and Thompsonwere present at that meeting. The parties explainedtheir positions. The Longshoremen offered to write aletter stipulating that if the Employer used membersof Local 29 to unload seven fishing vessels whichwere waiting to be unloaded at the San Diego TenthStreet Terminal, it would not constitute a precedent,and that both parties could later discuss the jurisdic-tional dispute. The Employer's response was that ifitsown employees were permitted to off-load thefish, it would give Local 29 a letter that such unload-ing would not constitute a precedent. Local 29 reject-ed this offer. The parties have stipulated that therehas been no voluntary adjustment of the disputedwork assignment.C. Contentionsof thePartiesThe Longshoremen'sposition with respect to thework assignment is as follows:The unloading and/or movement of cargo fromthe dock of purse seine fishing vessels to theEmployer'scannery premises located at 1025East Harbor Drive,San Diego,California.The Employer has taken the position that the workassignment dispute is broader in scope:625The manning of cranes for the off-loading offish from fishing vessels to the dock and thedumping of unloading buckets into storage bins,and the manning of forklifts for the transportingof said fish across the dock to the Employer'scannery located at 1025 East Harbor Drive, SanDiego, California.The dispute, then, boils down to the question ofwhether the Employer should hire several longshore-men to perform the unloading function, which is onepart of the Employer's cannery operations. TheLongshoremen contends that its members are enti-tled to all work that involves the unloading of anyvessel that comes into the public dock at the TenthStreetTerminal. The Employer contends, on theother hand, while conceding jurisdiction to the Long-shoremen with respect to the unloading of carriers,that the Employer is under no obligation to refrainfrom using its own employees to unload any fishingvessel at the Terminal. The scope of the dispute,then, is limited to the unloading of fish from fishingvessels at San Diego. In sum, the Longshoremenclaims the work for its members, the Employer for itsemployees. Furthermore, the Longshoremen con-tends that under the theory of "work preservation," 2it is not laying claim to work assigned anew by theEmployer to some other group of employees as inclassic jurisdictional disputes, but is merely trying topreserve jobsalready performedby its members.The Longshoremen is also contending that it is theEmployer, rather than the Employer's employees,who is really the Longshoremen's rival in this situa-tion. The Union asserts that there is no jursisdiction-al dispute, because there is no dispute between com-peting groups of employees. The only parties to thedispute, the Union claims, are the Longshoremenand the Employer.Finally, the Employer contends that the Long-shoremen violated Section 8(b)(4)(D) by threateningto picket and by threatening to use force in order tocoerce the Employer to assign the disputed work as-signment herein to the Longshoremen, rather than tothe Employer's employees. The Longshoremen, how-ever, contends that it never indicated that it had anyintention of picketing or striking, but that it merelypresented its claim to the Employer in a reasonablemanner.D. Applicability of theStatuteBefore the Board may proceed with the determina-tion of a dispute pursuant to Section10(k) of the Act,2 InternationalBrotherhood of ElectricalWorkers, Local 292, AFL-CIO(Franklin Broadcasting Company),126 NLRB 1212 (1960) 626DECISIONSOF NATIONALLABOR RELATIONS BOARDitmust be satisfied that (1) there is reasonable causeto believe that Section 8(b)(4)(D) has been violated,and (2) the parties have not agreed upon a methodfor the voluntary adjustment of the dispute. With re-spect to the showing of reasonable cause, two issuesmust be disposed of: (a) whether there is a genuinejursidictional dispute beween active claimants, and(b)whether Longshoremen threatened and coercedthe Employer and its employees, thereby causing thelatter to refrain from unloading the MVGina Annatthe Tenth Street Terminal in San Diego.First, it is clear that in order for there to be a cog-nizable jurisdictional dispute, it is only necessary thatthere be a "dispute between two or more groups ofemployees over which is entitled to do certain workfor an employer.' 13 In the present case, the Em-ployer'semployees are not organized. Further-more, it seems that the Employer is the party who isactively prosecuting this claim, not its employees.However, the Employer's employees have not dis-claimed the work, and therefore they are consideredactive claimants to the work in dispute 4Secondly, the Longshoremen threatened the Em-ployer with picketing, and, in addition, through actsof coercion and intimidation, restrained the Employ-er from assigning the work in dispute to its own em-ployees at the San Diego cannery. Instead of unload-ing the fish at San Diego, the Employer unloadedcargo at Terminal Island. Because of this move, theEmployer incurred additional expense.During the morning of March 1, 1976, WilliamColeman, president of Local 29, along with approxi-mately 10 to 15 longshoremen, approached RoyThompson, general manager for the Employer, onthe dock at the Tenth Street Terminal. Coleman toldThompson that his Union claimed jurisdiction forunloading fish from the MVGina Ann.In response,Thompson stated that insofar as the unloading offishing vessels was the heart of the dispute, such ves-selswere exempt from the Longshoremen's jurisdic-tion. Coleman replied that the Longshoremen did in-deed have such jurisdiction, at least in San Diego,and that the Employer could not unload fish fromtheGina Ann.Subsequently, Thompson told his em-ployees that they should go to Terminal Island tounload the cargo.On April 5, Alex Castaneda, an organizer for theInternational, said to Thompson, at a meeting set upto adjust the dispute, that the Longshoremen had3N L R Bv Radio andTelevisionBroadcast EngineersUnion. Local 1212,International Brotherhoodof ElectricalWorkers, AFL-CIO (CBS),364 U S573, 579 (1961)SheetMetalWorkers International Association,Local Union No 272,Sheet Metal Workers InternationalAssociation,AFL-CIO (ValleySheetMet-al Company),136 NLRB 1402 (1962)enough members for a "good demonstration." Thisremark was in reply to a query made by Schobel as tohow many members the Local had. We conclude thatthis statement, in conjunction with the confrontationat the dock on March 1, constitutes a threat to picketthe Employer for the purpose of forcing the Employ-er to assign the work in dispute to the Longshore-men.Thirdly, the Longshoremen's contention that it ismerely attempting to preserve work formerly per-formed by its members is without merit. In order forwork to be preserved, there must have been work tobegin with. Apparently longshoremen had had agreat deal of work at the Tenth Street Terminal priorto the Employer's move to San Diego. However,longshoremen have never performed work for theEmployer in San Diego. The Employer did not dis-place any longshoremen from work at the TenthStreet Terminal. If longshoremen have suffered a lossof work, it is because commercial activity has de-clined at the public dock.The parties stipulated that they have no agreed-upon method for the voluntary adjustment of the dis-pute.We conclude, therefore, that there is reasonablecause to believe that Section 8(b)(4)(D) of the Acthas been violated and that the dispute is properlybefore us for determination.E.Merits of the DisputeSection 10(k) of the Act requires the Board tomake an affirmative award of disputed work aftergiving due consideration to various factors.' TheBoard has held that its determination in a jurisdic-tional dispute is an act of judgment based on com-monsense and experience and reached by balancingthose factors involved in a particular case.'The following factors are relevant in making thedetermination of the dispute before us:1.Board certificationThe parties stipulated that there has been no certi-fication by the Board of any labor organization asthe exclusive bargaining representative for the em-ployees who perform the work that is the subject ofthis dispute.2.Collective-bargaining agreementsThe Employer is not a party to any collective-bar-gaining agreement with any local of the Internation-5CBS, supra6 International Associationof Machinists, Lodge No 1743, AFL-CIO (J AJones Construction Company),135 NLRB 1402 (1962) INTL. LONGSHOREMEN'S AND WAREHOUSEMEN'S UNION, LOCAL 29627al.Nor is there any special agreement regarding theunloading of fish from fishing vessels carrying VanCamp fish. Furthermore, the Employer does nothave any contract with any stevedoring company inSan Diego that covers the unloading of fishing ves-sels; the same holds true of the Employer's facilitiesat Terminal Island and Puerto Rico. The Longshore-men do have an agreement with the Pacific MaritimeAssociation (PMA.7 However, the Employer is not amember of the PMA.3.Employer assignment and preferenceThe Employer has assigned the work, and prefersan assignment, to its own employees.4. Employer and industry practiceThe Employer's employees have always unloadedfish from its fishing vessels at Terminal Island andPuerto Rico. In addition, it is the established practicefor the Employer's competitors, Sun Harbor Indus-tries,Pan Pacific, Starkist Foods, Del Monte Foods,and Neptune Packing Company, to use their ownemployees to unload all of their fishing vessels.5.Relative skillsAlthough members of Longshoremen appear to beadequately skilled to unload fish from fishing vessels,the Employer's employees seem to be better equip-ped to handle the particular problems of unloadingfish from fishing vessels, as opposed to carriers.While the fish on a carrier are not frozen in brine,but rather are stacked in the hold of the vessel, thefish in purse seiners are packed in a well after theyare caught and require brine circulation for unload-ing.Therefore, the Employer's employees, most ofwhom have had considerable experience in unload-ing such vessels, are more qualified to perform thetask of unloading fish from fishing vessels.6.Economy and efficiency of operationsThe record shows that it is more economical andefficient for the Employer's employees to unload thefish. Since there is no way to predict precisely whenfishing vessels will arrive in port, many man-hourswould be wasted if the Employer had to hire severallongshoremen with any degree of prior notice andassurance of guaranteed work. It is an uneconomicaland inefficient use of manpower to have men idle if a7 See PacificCoast Longshore ContractDocument1973-75 (ILWU-PMA), G C Exh 6fishing vessel does not arrive when expected. It mayalso be inefficient when a fishing vessel does come toport, because if the catch is relatively small, a boatmay take as little as 2 hours to unload. In addition,the fish may be in such a condition that would makeitdifficult, if not impossible, to unload the fish asquickly as usual. Frozen fish, for example, take timeto thaw out. If the Employer were to use its ownemployees as it has, however, it could make efficientuse of the varied skills of its employees. Thus, if aVan Camp employee has no work at the dock, he canreturn to the fishroom while awaiting the arrival of afishing vessel, and in the meanwhile could perform anumber of functions, including that of a butcher,racker, and fish checker. Of the 10 hourly productionemployees at the Employer's San Diego facility as ofMarch 1, 1976, 6 had had 10 years' experience withthe Employer. These six employees were transferredfrom Terminal Island, where they had had experi-ence unloading fish. Furthermore, the Employer hasother experienced employees at Terminal Island whoare scheduled for transfer to San Diego.ConclusionsBased on the entire record, and after full consider-ation of all relevant factors, we shall assign the workin dispute to the Employer's employees. We reachthis conclusion particularly in view of the Employer'sassignment and preference, industry practice, the rel-ative skills of the disputants, and the relative econo-my and efficiency of operations.DETERMINATION OF DISPUTEPursuant to Section 10(k) of the National LaborRelations Act, as amended, and upon the basis of theforegoing findings and the entire record in this pro-ceeding, the National Labor Relations Board herebymakes the following Determination of Dispute:1.Employees employed by Van Camp Sea FoodCompany, Division of Ralston Purina Company, areentitled to perform the work of unloading any and allfish from all fishing vessels, including purse seiners,at the Employer's cannery facilities at San Diego,California.More specifically, this work assignmentin favor of said employees of Van Camp includes themanning of cranes for the off-loading of fish fromsaid fishing vessels to the dock, the dumping of un-loading buckets into storage bins, and the manningof forklifts for the transporting of said fish across thedock to the Employer's cannery located at 1025 EastHarbor Drive, San Diego, California.2. International Longshoremen's and Warehouse-men's Union, Local No. 29, is not entitled and has 628DECISIONS OF NATIONAL LABOR RELATIONS BOARDnot been entitled by means proscribed by Section8(b)(4)(D) of the Act to force or require the Employ-er to award work to its members or to employees itrepresents.3.Within 10 days from the date of this Decisionand Determination of Dispute, International Long-shoremen's and Warehousemen's Union, Local No.29, shall notify the Regional Director for Region 21,in writing, whether or not it will refrain from forcingor requiring the Employer by means proscribed bySection 8(b)(4)(D) to award the work in dispute to itsmembers or to employees it represents rather than toemployees employed by Van Camp Sea Food Com-pany, Division of Ralston Purina Company.